ORDER
PER CURIAM:
J.E.A. appeals the circuit court’s judgment finding that he was in need of the care and treatment of the Juvenile Court because he had committed an act, which if committed by an adult, would have constituted deviate sexual assault, a Class C felony. J.E.A. argues (1) that the evidence was insufficient to prove he acted with the requisite mens rea, (2) that the trial court erred in admitting T.S.A.’s out-of-court statements from 2011 because they were not contained in the State’s notice as required by section 491.075, and (3) that the trial court erred in admitting T.S.A.’s out-of-court statements because they lacked sufficient reliability.
We affirm. Rule 84.16(b).